                Case 4:20-cv-40118-TSH Document 39 Filed 02/23/21 Page 1 of 5




                                          UNITED STATES DISTRICT COURT
                                           DISTRICT OF MASSACHUSETTS


  PAUL WASGATT,                                           Civil Action No. 4:20-cv-40118
    Plaintiff,

  v.

  ALLSTATE INSURANCE COMPANY, and
  GLENN T. SHAPIRO,
   Defendants.


        JOINT STATEMENT OF THE PARTIES PURSUANT TO LOCAL RULE 16.1(D)

            As per Fed. R. Civ. P. 26(f) and Local Rule 16.1(D) plaintiff/counterclaim defendant Paul

Wasgatt, defendant/counterclaimant Allstate Insurance Company (“Allstate”) and defendant

Glenn T. Shapiro hereby certify that they have conferred concerning, among other things: the

nature and basis of their claims and defenses, the possibility of settlement, and a proposed pretrial

schedule for this case, including a plan for discovery.

   I.       Proposed Joint Discovery Plan

            Plaintiff and Defendants propose the following joint discovery plan:

       1. Initial Disclosures. Initial disclosures required by Fed.R.Civ.P. 26(a)(1) must be
          completed by March 26, 2021.

        2. Amendments to Pleadings. Except for good cause shown, no motions seeking leave to
           add new parties or to amend the pleadings to assert new claims or defenses may be filed
           after May 31, 2021.

        3. Fact Discovery – Interim Deadlines.

                   a. All requests for production of documents and interrogatories must be served by
                      October 31, 2021.

                   b. All requests for admission must be served by October 31, 2021.

                   c. All depositions, other than expert depositions, must be completed by December
                      31, 2021.



Client Matter 19406/00003/A7010447.DOCX
                Case 4:20-cv-40118-TSH Document 39 Filed 02/23/21 Page 2 of 5




      4. Fact Discovery – Final Deadline. All discovery, other than expert discovery, must be
         completed by December 31, 2021.

      5. Status Conference: A status conference will be held on January 11, 2022.

      6. Expert Discovery.

                   a. Plaintiff’s trial experts must be designated, and the information contemplated by
                      Fed.R.Civ.P. 26(a)(2) must be disclosed, by January 28, 2022.

                   b. Plaintiff’s trial experts must be deposed by February 25, 2022.

                   c. Defendants’ trial experts must be designated, and the information contemplated by
                      Fed. R. Civ. P. 26(a)(2) must be disclosed, by February 25, 2022.

                   d. Defendants’ trial experts must be deposed by March 31, 2022.

      7. Dispositive Motions.

                   a. Dispositive motions, such as motions for summary judgment or partial summary
                      judgment and motions for judgment on the pleadings must be filed by April 29,
                      2022.

                   b. Oppositions to dispositive motions must be filed within 30 days after service of the
                      motion.

      8. Initial Pretrial Conference. An initial pretrial conference will be held on or
         about___________________ at 2 p.m. The parties shall prepare and submit a pretrial
         memorandum in accordance with Local Rule 16.5(D) five business days prior to the date
         of the conference, except that the parties need not include matters required by Local Rule
         16.5(D)(2) or (3).

 II.        Trial by Magistrate Judge

            Plaintiff and Defendants do not consent to trial by a magistrate judge.

III.        Modification of the Pretrial Schedule

            All dates set forth herein may be modified for good cause shown by the Court’s order on

motion by a party.

IV.         Mediation

            The parties will seek to schedule a mediation toward the conclusion of fact discovery.




Client Matter 19406/00003/A7010447.DOCX
                 Case 4:20-cv-40118-TSH Document 39 Filed 02/23/21 Page 3 of 5




  V.        Protective Order

            Defendants have requested a Confidentiality and Protective Order. Plaintiff is currently

reviewing Defendants’ request for a Confidentiality Order.

VI.         Local Rule 16(D)(3) Certification

              Counsel will file the certifications required by Local Rule 16.1(d)(3) separately from this

Joint Statement.

VII.        Settlement Demand

            The Plaintiff has provided a written settlement proposal to all Defendants as required by

Local Rule 16.1(c). Defendants have rejected that offer. Settlement does not appear likely at this

time. However, the parties remain open to the possibility of discussing the settlement at some

point prior to trial.

VIII. Procedural Provisions

            1.           Extension of Deadlines. Motions to extend or modify deadlines will be granted
                         only for good cause shown. All motions to extend shall contain a brief statement
                         of the reasons for the request; a summary of the discovery, if any, that remains to
                         be taken; and a specific date when the requesting party expects to complete the
                         additional discovery, join other parties, amend the pleadings, or file a motion.

            2.           Motions to Compel or Prevent Discovery. Except for good cause shown, motions
                         to compel discovery, motions for protective orders, motions to quash, motions to
                         strike discovery responses, and similar motions must be filed no later than the
                         close of fact discovery or the close of expert discovery, whichever deadline is
                         relevant. If additional discovery is compelled by the court after the relevant
                         deadline has passed, the court may enter such additional orders relating to
                         discovery as may be appropriate.

            3.           Reply Memoranda. Parties need not seek leave of court to file a reply
                         memorandum in response to an opposition to any motion, provided that such a
                         reply memorandum does not exceed twelve pages, double-spaced, and is filed
                         within seven days (excluding intermediate Saturdays, Sundays, and legal
                         holidays) after service of the opposition memorandum. Parties may otherwise file
                         reply or surreply memoranda only with leave of court. When such leave is




Client Matter 19406/00003/A7010447.DOCX
                 Case 4:20-cv-40118-TSH Document 39 Filed 02/23/21 Page 4 of 5




                         sought, the moving party may file a proposed reply or surreply memorandum with
                         the motion for leave.


            4.           Status Conferences. The court has scheduled a status conference after (or close
                         to) the close of fact discovery for case management purposes. Any party who
                         reasonably believes that a status conference will assist in the management or
                         resolution of the case may request one from the court upon reasonable notice to
                         opposing counsel.

            5.           Additional Conferences. Upon request of counsel, or at the court’s own initiative,
                         additional case-management or status conferences may be scheduled. Parties may
                         request telephonic conferences where appropriate to avoid undue inconvenience
                         or expense.

            6.           Early Resolution of Issues. The court recognizes that, in some cases, resolution of
                         one or more preliminary issues may remove a significant impediment to
                         settlement or otherwise expedite resolution of the case. Counsel are encouraged
                         to identify any such issues and to make appropriate motions at an early stage in
                         the litigation.

            7.           Pretrial Conference. Lead trial counsel are required to attend any pretrial
                         conference.



DATED: February 23, 2021                                 RESPECTFULLY SUBMITTED,

 PLAINTIFF,                                               DEFENDANTS,
 By his Attorney,                                         By their Attorneys,




 /s/ Timothy K. Cutler______________                      /s/ Brian M. Casaceli__________________
 Timothy K. Cutler (BBO# 636124)                          Richard C. Van Nostrand (BBO# 507900)
 CUTLER & WILENSKY LLP                                    Brian M. Casaceli (BBO# 690580)
 460 Totten Pond Road, Suite 410                          Mirick, O’Connell, DeMallie & Lougee LLP
 Waltham, Massachusetts 02451                             1800 West Park Drive, Suite 400
 (617) 232-7500 Telephone                                 Westborough, MA 01581
 (617) 232-7560 Facsimile                                 rvannostrand@mirickoconnell.com
 tim@cutlerlegal.com                                      bcasaceli@mirickoconnell.com
                                                          Telephone (508) 860-1453
                                                          Facsimile (508) 207-9347




Client Matter 19406/00003/A7010447.DOCX
                Case 4:20-cv-40118-TSH Document 39 Filed 02/23/21 Page 5 of 5




                                                    /s/ Robert G. Lian, Jr._________________
                                                    Robert G. Lian, Jr. (pro hac vice)
                                                    Katherine I. Heise (pro hac vice)
                                                    Akin Gump Strauss Hauer & Feld LLP
                                                    2001 K Street N.W.
                                                    Washington DC 20006
                                                    blian@akingump.com
                                                    kheise@akingump.com
                                                    Telephone (202) 887-4000
                                                    Facsimile (202) 887-4288




                                          CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on February 23, 2021.


                                                        /s/ Brian M. Casaceli
                                                        Brian M. Casaceli




Client Matter 19406/00003/A7010447.DOCX
